 Case 19-00552             Doc 48         Filed 08/07/19 Entered 08/07/19 09:18:51                             Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: NIAMBI A RIGGINS THOMAS                                                 ) Case No. 19 B 00552
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: JACK B SCHMETTERER

                                                  NOTICE OF MOTION



 NIAMBI A RIGGINS THOMAS                                                    DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
 4960 190TH ST
 COUNTRY CLUB HILLS, IL 60478

   Please take notice that on September 04, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 07,
   2019.

                                                                               /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On January 09, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on June 05, 2019.

      A summary of the debtor's plan follows:


      Monthly Payment $350.00                                      Last Payment Received: 06/14/2019


      Amount Paid $1,350.00                                        Amount Delinquent $700.00




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                             Respectfully submitted,

 TOM VAUGHN
                                                                             /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
